Citation Nr: 0914898	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  97-28 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant had active service from August 1958 to June 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  An April 1995 rating decision confirmed 
the denial of the appellant's claim.  

In June 2006 the appellant testified at a hearing in front of 
the undersigned Veterans Law Judge, sitting at the New York 
RO; a transcript of the hearing has been associated with the 
claim file.  

In March 2007 and in March 2008, the Board remanded the case 
to the RO for further evidentiary development.  

The Board notes that the appellant's claim was subject to the 
New York City RO mail amnesty program.  While new evidence 
was submitted after the last Supplemental Statement of the 
Case (SSOC), a waiver of initial consideration has been 
submitted by the appellant's representative.  As such, the 
claim is ready for review by the Board.


FINDINGS OF FACT

A respiratory disorder to include COPD, was not manifested in 
service and is not otherwise related to service.


CONCLUSION OF LAW

A respiratory disorder, to include chronic obstructive 
pulmonary disease, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of June 2005 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the notice did not predate the rating 
decision.  However, the VCAA was not in effect at the time of 
the rating decision.  Obviously, the RO could not provide 
notice of a regulation not yet in existence.  Furthermore, 
the Board notes that the appellant was afforded the 
opportunity to submit additional evidence an opportunity of 
which he availed himself, and Supplemental Statements of the 
Case were issued after the evidence was submitted.  
Therefore, the appellant was afforded due process.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, notice was not provided until March 
2006.  However, the untimely notice did not create any unfair 
prejudice because the preponderance of the evidence is 
against the claim for service connection.  Indeed, for this 
reason, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Service 
treatment records and outpatient treatment records have been 
obtained.  The appellant was afforded a VA examination.  He 
was also afforded an opportunity to testify at a Travel Board 
hearing.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. §§ 1110, 
1131 .  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004);  Holton v. Shinseki, ___ F.3d. ___ (C.A. Fed. 
2009)(March 5, 2009).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The Board notes that a lay person is competent to describe 
what comes to the five senses.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant is claiming service connection for a 
respiratory disorder to include chronic obstructive pulmonary 
disease (COPD).  

At the outset, the Board notes that the appellant has not 
claimed that his respiratory disability, to include COPD, is 
due to combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.

Service treatment records show that in August 1958 the 
Veteran had a positive PPD test.  It was subsequently noted 
that he should not receive any repeats on PPD tests.  

Service treatment records of October 1960 show that the 
appellant was diagnosed and treated for viral pneumonia.  He 
was discharged fit for duty after treatment.  On re-
enlistment examination in November 1962, the appellant's 
lungs and chest were normal.  Chest x-rays were normal.  

A June 1965 photoflourographic examination of the Veteran's 
chest showed lungs were clear, and the heart and aorta were 
within normal limits.  

A chest x-ray of April 1967 shows old healed calcified 
nodules in the left apex and right paratrachial area.  It was 
noted that the findings were consistent with old disease 
probably aspirated foreign body, and "need not concern 
now."  

A re-enlistment examination of July 1968 notes the 
appellant's chest and lungs as normal.  Chest x-rays were 
also normal.  A discharge examination of June 1973 showed the 
appellant's chest and lungs as normal.  Chest x-rays were 
within normal limits.  

A VA examination report of June 1994 notes that the appellant 
was a chronic smoker and complained of shortness of breath 
when walking one flight of stairs and a dry cough.  It was 
noted he had calcified tissue in the left lung.  Physical 
examination showed breathing sounds were equal with no 
foreign sounds or rales.  Chest x-ray showed calcified lung 
tissue in the left upper lobe.  Pulmonary function tests were 
consistent with mild to moderate obstructive airway disease.  
It was noted that sputum for acid-fast bacilli and smear 
culture 3 was pending.  The diagnosis was possible COPD.  

VA outpatient treatment records of May 1995 show a diagnosis 
of COPD.  Records of February 2000 show a diagnosis of 
asthma.  

At the Travel Board hearing of June 2006 the appellant 
testified that he worked as a fireman while in service and 
that his access to breathing apparatus was limited; that he 
had to inhale fumes when he went to crash sites without any 
protective gear for his lungs; and, that he started receiving 
treatment for his lung condition in 1993 when he found he 
could not breathe anymore.  

A VA examination report of April 2007 shows that the 
appellant worked as a fireman while in the service and that 
he denied any medical problems prior to service.  It was 
noted he was diagnosed with pneumonia while in service in 
1960 and was treated with antibiotics for a week.  It was 
also noted that he tested positive for PPD and was treated; 
chest x-rays were negative.  It was also noted he was a 
smoker and had stopped 3-4 years ago.  COPD had been 
diagnosed in 1992.  Physical examination showed no pulmonary 
hypertension, RVH, COR pulmonale or congestive heart failure, 
no respiratory failure, no evidence of chronic pulmonary 
thromboembolism; no malignancy, and no history of pulmonary 
embolism.  Chest x-rays showed some flattening of diaphragms 
consistent with element of COPD.  He was diagnosed with CODP, 
less likely than not.  There is a relationship between 
current diagnosis and manifestations in service.  

In June 2008 the examiner clarified the opinion and rendered 
diagnoses of: COPD, PPD positive with evidence of prior 
healed granulomatous changes, pneumonia, 1959 and 1960, 
resolved, and former smoker.  He opined that the appellant 
has COPD and it is "less likely than not related to the 
patient's in-service military experience."  He reasoned that 
the COPD was based on pre-disposing long smoking history, and 
PFT report.  COPD does not result from his in-service 
pneumonia or PPD conversion.

After a careful review of the evidence of record the Board 
finds that the evidence is against a finding of service 
connection for a respiratory disability to include COPD.  
 
Initially, the Board notes that the issue at hand does not 
involve a simple diagnosis.  See Jandreau.  The claimant is 
competent to state that he had trouble breathing, but he is 
not competent to provide more than simple medical 
observations.  He is not competent to provide diagnoses in 
this case nor is he competent to provide a complex medical 
opinion regarding the etiology of the claimed disabilities.  
See Barr.  Thus, the Veteran's lay assertions, in this case, 
are not competent or sufficient to establish a diagnosis or 
etiology.

The evidence shows that the appellant has COPD, however, 
there is no evidence showing that the appellant's current 
disability is related to any disease or incident in service.  
Indeed, the only opinion of record states that the 
appellant's COPD is less likely than not related to the 
appellant's in-service experience.  The Board finds that the 
opinion of the VA examiner is both competent and reliable.  
The opinion was rendered after an adequate VA examination in 
which the appellant's claim file was reviewed, the appellant 
was interviewed, a physical examination was conducted and 
chest x-rays were taken.  Furthermore, in rendering his 
opinion, the examiner took into consideration the appellant's 
pneumonia and positive PPD in service and his long smoking 
history and found that his COPD was likely due to his long 
smoking history.  This opinion stands uncontradicted by any 
other opinion or evidence of record.  

The Board acknowledges that service treatment records show 
the appellant was treated for pneumonia.  However, the 
condition was treated and resolved.  IT was also the medical 
opinion of the 2008 examiner that the pneumonia resolved.  
There is no proof of residuals of pneumonia and in the 
absence of current disability related to pneumonia, there is 
no basis to award service connection.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007); Rabideau v.Derwinski, 2 
Vet. App. 141, 143 (1992). Therefore, the Board finds that 
the appellant's pneumonia was transitory in nature.  

The Board acknowledges that chest x-rays of 1967 showed old 
healed calcified nodules in the lungs.  However, at the time 
it was noted that the findings were consistent with an old 
disease and there was nothing to be concerned about now.  
Moreover, subsequent chest x-rays of 1968 and 1973 were noted 
to be normal.  More recently, there was a diagnosis of PPD 
positive with evidence of prior healed granulomatous changes.  
However, a positive PPD, a laboratory finding, does not 
establish that there is disability and the fact that there 
are prior healed granulomatous changes does not establish the 
presence of disability within the meaning of the law 
governing VA compensation.  In this regard, the Board adopts 
the reasoning behind the non-precedent decision in Ward v. 
Peake, No 07-1415 (Nov 21 2008).  As noted by the Court the 
definition of disability comports with the everyday 
understanding of disability, which is defined..., as an 
inability to pursue an occupation because of physical or 
mental impairment.  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  None of the evidence, in-service or post-service, 
establishes that there is any disability associated with 
healed changes or positive PPD.  Rather, the changes have 
been identified as healed and the cause of the respiratory 
impairment is COPD.  Furthermore, the examiner determined 
that COPD was unrelated to the PPD conversion.

It is also significant to note that COPD was not diagnosed 
until 1995 (or 1992), more than two decades after service.  
There is a complete silence in the record of any treatment of 
or diagnosis of COPD or related symptoms in proximity to 
service.  To the extent that the appellant may be asserting 
continuity of symptomatology of shortness of breath since 
service, the Board finds his assertions not credible in light 
of the complete lack of evidence of complaints of or 
treatment for symptoms associated with COPD for more than two 
decades post service, the normal lungs and chest at 
separation from service and the September 1994 examination 
noting the smoking history but normal respiratory movements.  
The Board finds that the silent record is completely 
consistent with the normal findings at separation and the 
1994 normal findings.

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 
See also 38 C.F.R. § 3.102 (2008).


ORDER

Service connection for a respiratory disability to include 
COPD, is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


